Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Reply
Applicant's response of 08/30/22 has been entered.  The examiner will address applicant's remarks at the end of this office action.  
Information Disclosure Statement
	With respect to the IDS of 08/30/22, the cited prior art has been considered(7 pages of references cited).  The cited copending and/or related applications listed on pages 2-3 of the IDS are noted.  The applicant stated that they want the examiner to review the prior art cited in each copending and/or related application cited (dozens are cited).  That is not how an IDS works.  If the applicant wants any particular reference cited from the dozens of cited applications, then it has to be listed on the IDS form for the examiner to consider.  It is not realistic to expect the examiner to individually pull up dozens of co-pending/related applications and manually determine the cited prior art from each application, and manually inputting reference numbers so that they can viewed for consideration.  For the prosecution record, the examiner notes that the extent of the consideration given to the cited co-pending applications is that they exist and are somehow relevant to the claimed invention.  Then cited prior art from each applicant has not been considered unless it was expressly recited on the 7 pages of references cited in the IDS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 25, 26, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For claim 3, the applicant recites “wherein at each node” as if claim 1 was reciting nodes, which it is not.  Claim 3 previously depended to claim 2 and had recited the nodes.  The applicant amended claim 2 to remove the nodes and changed the dependency of claim 3 to depend from claim 1.  The problem is that claim 1 does not refer to any nodes because the claim recites nothing more than a visualization of connections, which is broader than and does not require any nodes.  Claim 3 is indefinite because there is no antecedent basis for “each node” and it is not clear if claim 1 is reciting nodes as claim 3 implies, or if claim 1 is open to just having a visualizations (broader than nodes).  This is not clear and renders the claim indefinite.
For claim 25, similar to claim 3, the applicant has amended the dependency to be from claim 1 instead of claim 2 that previously recited the nodes.  Claim 25 refers to moving a node of the map to another location.  Claim 1 does not recite a node and does not recite a map in the body of the claim because the scope is broadly reciting visualizations of connections.  There is no antecedent basis for a node of the map and it is not clear if claim 1 requires a node map or just requires visualizations as the body of the claim recites.  This renders the scope of claim 25 indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system, a non-transitory computer readable medium, and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of visualizing the relationship between individuals or entities (the claimed nodes represent the entities), which is a certain method of organizing human activities in the form of a social activity.    
Using claim 14 as a representative example that is applicable to claims 1 and 21 due to the claims reciting similar language, the abstract idea is defined by the claimed elements of:
tracking in a workspace, connections in a form of at least one of relationships or interactions between a plurality of entities in a workspace, the connections being indicative of communication between the plurality of entities; 
tracking characteristics of the connections between the plurality of entities in the workspace thereby enabling data representing the characteristics to be collected for tracking;
storing the tracked connections and the tracked characteristics; 
calculating connection strength between connected entities based on the tracked characteristics; 
rendering a first visualization of the plurality of entities; -5-Application No.: 17/243,742 Attorney Docket No.: 15326.0028-00000 
rendering a second visualization of the tracked connections between the plurality of entities in response to a second threshold condition being met, wherein the second threshold condition includes at least one of exceeding a predetermined number of interactions between two entities of the plurality of entities within a predetermined time period or when a specific entity is specified for tracking; 
rendering, concurrently with the first visualization and the second visualization, a third visualization of the tracked connections between the plurality of entities in response to a third threshold condition being met, in order to enable a comparison between the second visualization and the third visualization; and 
rendering, concurrently with the first visualization, the second visualization, and the third visualization, a fourth visualization of at least one of the tracked characteristics of the connections, wherein the fourth visualization is reflective of the calculated connection strength

The above limitations are reciting a certain method of organizing human activities type of abstract idea that are reciting steps taken to determine the strength of connections (strength of a relationship) between users/individuals so that the connection strength can be visualized.  As is stated in the specification in paragraph 148, the connection between nodes represents an interaction or relationship between the nodes and represents the interactions and relationships between users/people.  The nodes and the connections between the nodes represent people and the interaction and engagement between the people using the nodes (via communications).  This type of concept falls into the category of being a certain method of organizing human activities that is managing relationships between people and is a social activity.  Determining the strength of relationships between people is a concept that has been done by humans before the invention of computers and is a concept that very reasonable falls into the category of being a certain method of organizing human activities per the 2019 PEG.  Absent the recitation to computers and memory or having electronic communications, the steps recited in the claims can be performed by people manually with pen and paper (to visually represent the claimed visualizations).
For claim 14, the additional elements of the claim are the recitation to the non-transitory computer readable medium with instructions, the recitation to the connections and workspace being “electronic” and “in a form of digital or electronic”, the recitation to the memory and the computer platform coupled to the electronic workspace.  Claim 1 recites similar elements as claim 14 and additionally recites at least one processor that is configured to perform the steps that define the abstract idea.  Claim 21 similarly recites the connections and workspace being “electronic”, the computer platform, and the recitation to the memory.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to a field of use limitation describing the workspace and the communications as being “electronic” and the use of a computing device (a processor and memory, computing platform) that is being used as a tool to execute the abstract idea, see MPEP 2106.05(f) and 2106.05(h). The claim is simply instructing one to practice the abstract idea using computers that include a processor and memory.  The description of the communications and the workspace as being electronic does nothing more than instruct one to use the abstract idea in the digital realm using computers and digital information as opposed to hard copy information on paper.  The additional elements do not amount to more than a mere instruction to implement the abstract idea on a computer.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing device with a processor and memory to perform steps that define the abstract idea, and reciting that the workspace and connections are electronic.  This does not render the claims as being eligible.  See MPEP 2106.05(f) and 2106.05(h).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
For claims 2, 15, 22, the applicant is reciting more about the same abstract idea of the independent claims.  The visualization of the connections as being presented a  3-D object is part of the abstract idea of the claims.  The recited output of a display signal and the recitation to an interface on a user device are both taken as a claim to generic computer implementation and is not sufficient to render the claims eligible for the same reasons set forth for the independent claims, see MPEP 2106.05(f) and (h).  Using the computer and an interface on a user device to present a visual representation of the tracked connections is taken as an instruction for one to use a computer and does not render the claims eligible.
For claims 3, 16, reciting that the entity is represented by a photo or an icon or a graphic, etc., is reciting more about the abstract idea of the claims.  This is not introducing any further additional elements that would render the claims eligible.  The claim is just reciting information per se that represents an entity, such as alphanumeric characters or a photo or an icon or a graphic.  This just serves to further define the claimed abstract idea.
For claims 4, 5, 8, 19, the applicant is reciting more about the claimed abstract idea in terms of claiming the calculating of the connection strength for a time period that is adjustable or that the calculation connection is based on more than one characteristic.  This is part of the abstract idea of the claims.
For claims 6, 17, the claimed teams assignments, text messages, voice massages, etc. are all elements that fall into the abstract idea of the claim and are not additional elements that provide eligibility.  
For claims 7, 18, the claimed characteristics are part of the abstract idea of the claim.  Reciting specific characteristics results in claiming more about the abstract idea.  
For claim 9, claiming that the representation is a distance or a color or size, etc., is reciting more about the abstract idea of the claims.  Nothing additional is claimed beyond that which was already addressed in the independent claims.
For claims 10, 11, reciting that the entities are a single individual or a group of individuals is a recitation directed to the abstract idea in terms of intended use of the invention because the individuals or group of individuals are not part of the system, they are people.  This is not an additional element that contributes in some way to the eligibility of the claims.
For claims 12, 13, 20, reciting that the connection strength includes scoring or the use of a weight are element(s) that are part of the abstract idea.  The calculation of the connection strength and the recitation to it including scoring or a weight is not reciting additional elements that are not part of the abstract idea.
	For claims 23, 24, reciting that the visualization is rendered only when interactions between the entities exceeds the predetermined number or reciting that the connections are tracked during a time duration only, between entities in the same geographic region only, or between entities associated with the same task only is a further embellishment of the same abstract idea that was found for claim 1.  Further specifying the threshold condition is just defining more about the abstract idea of the claim because the threshold condition and its use is considered to be part of the abstract idea.  Claiming the conditions under which the tracking occurs is also part of the abstract idea.  The processor of claim 23 has been treated in the same manner as set forth for claim 1.
For claims 25, 26, the claimed receipt of input to change position of a node and the subsequent rendering of the visualization with the node being moved is considered to be part of the abstract idea of the claims.  A person can request that a node be moved and the fact that the processor is being to accomplish the receipt and visualization is a link to computer implementation that does not provide for integration or significantly more.  The receipt of input to release the node and then render the visualization is also part of the abstract idea of the claims and the tie to the processor has been treated in the same manner as for claims 1, 2, and 25.
For claim 27, the applicant is reciting more about the same abstract idea of claim 1.  Reciting the conditions being different is part of the abstract idea because the conditions and using the conditions to determine if the threshold has been met or exceeded is part of the abstract idea of the claims.  Nothing additional is claimed by way of additional elements that has not already been addressed for claim 1.
For claim 28, the claim is reciting that the condition types are messages (includes all forms of messages), emails and non-significant interactions.  These elements are reciting more about the abstract idea of claim 1 (assuming the claim is supposed to depend from claim 1).    Nothing additional is claimed by way of additional elements that has not already been addressed for claim 1.
For claim 29, reciting that the 2nd visualization and the 3rd visualization reflect connections at different times is a further embellishment of the abstract idea of claim 1.  This is reciting nothing more the abstract idea.
For claim 30, the claimed enlarging of a size of one or more of the entities while altering representations of the other entities having no connections is a further recitation to the same abstract idea of claim 1.  The processor has been treated in the same manner as set forth for claim 1 and is being used as a tool to execute a step that is part of the abstract idea.  
For claims 31, 32, the calculation of the connection strength in real time and determining a weight that is used to represent an importance level are elements that serve to define more about the same abstract idea of claim 1.   The calculation of the connection strength and the use of weights are things that are able to be done by people absent the recitation to a processor.  The processor is being used as a tool to execute the abstract idea, as was set forth for claim 1.  This does not render the claims eligible.



Response to arguments
	The 112b rejection has been overcome in view of the amendment to claim 28.  
	The traversal of the 35 USC 101 rejection is not persuasive.  On pages 2-3 of the remarks themselves (pages of the reply have no page numbers) the applicant argues that the claimed elements are reciting specific elements for tracking entities, electronic connections, characteristics of the connections, and strength of the connections.  The applicant argues that this is providing for multiple technical improvements over conventional systems such that the examiner need not engage in the eligibility analysis.  In support of this assertion the applicant refers to the computer platform of the claims as being responsible for performing the claimed steps.  The applicant argues that this solution addresses technical challenges of efficiently arranging on user interfaces, displays of communication between users and removing communication displays in a timely manner in relation to a context.  This is not persuasive.  With respect to the claim reciting that the computer platform is performing the tracking steps, this limitation is nothing more than a general instruction for one to practice the invention using computers.  The computer is simply being used as a tool to execute steps that define the abstract idea.  The mere presence of a computer or other processing device in a claim does not mean that there is not an abstract idea recited in the claims.  The context of the usage of the computing platform is to execute steps that represent the judicial exception.  With respect to the user interface and efficiently arranging display of communications, the claim does nothing more than recite first, second, third, and fourth visualizations of data that itself is what serves to define the abstract idea and is the data that a results of performing the abstract idea (strength of relationships, connections, etc.).  The claimed method is at best just using an interface that is recited at a high level of generality and that is simply providing for display of data, namely, the entities, the tracked electronic connections between the entities for a second threshold, the tracked electronic connections between the entities for a third threshold, and data representative of the calculated connection strength.  The claimed visualizations are broadly recited and are being defined by the data being displayed.  This does not serve to improve the operation or functioning of a computer or the interface itself; therefore, the argument that a technological improvement is the result of the claims is not persuasive.  
	Additionally, the argument is that the improvement is directed to “any alleged conventional relationship management between people or to any alleged activity capable of being performed with pen and paper”.  This statement is essentially arguing that the improvement of the claims is directed to an improvement to the field of managing human relationships.  This is arguing that the abstract idea itself is being improved, not any kind of device or technology or computer interface.  This argument is not persuasive.
The applicant argues that under step 2A the claims do not recite an abstract idea set forth commensurate with the guidance in the MPEP.  In support of this argument the applicant copies the entire claim into the remarks with an argument that one of ordinary skill in the art would understand that the claim does not set forth or describe managing personal behavior and relationships or interactions between users.  The applicant argues that the claims require electronic connections and digital data that are digital or electronic representations of relationships or interactions between people.  The applicant argues that the claims recite a computing platform and the affect of these limitations is that the steps are tied to a computer.  The applicant argues that because of this it is not reasonable to argue that a human being can do what is claimed.  This is not persuasive because the applicant is arguing computer implementation of the abstract idea somehow means that people cannot perform the claimed steps.  Absent the recitation to computers and memory or having electronic communications, the steps recited in the claims can be performed by people manually with pen and paper (to visually represent the claimed visualizations).  As stated previously, the presence of a computer or other type of processing device in a claim does not preclude a finding that the claim is reciting an abstract idea at step 2A.  At step 2A, the additional elements that are the computer and user interface, etc., are not yet considered.  Therefore, arguing that the claims do not recite an abstract idea at step 2A is not persuasive because this is simply arguing the abstract idea with the additional elements is not reciting an abstract idea at step 2A.  That approach to arguing the 101 rejection is not persuasive and ignores the fact that the computing platform and other technology of the claim (having electronic connections, having digital data instead of paper data) are considered at the 2nd prong and at step 2B.  For step 2A, the claims are reciting a certain method of organizing human activities type of abstract idea that are reciting steps taken to determine the strength of connections (strength of a relationship) between users/individuals so that the connection strength can be visualized.  As is stated in the specification in paragraph 148, the connection between nodes represents an interaction or relationship between the nodes that itself represents the interactions and relationships between users/people.  The nodes and the connections between the nodes represent people and the interaction and/or engagement between the people using the nodes (via communications).  This type of concept falls into the category of being a certain method of organizing human activities that is managing relationships between people and is a social activity.  The argument is not persuasive.
The applicant additionally argues that the computer platform of the claims includes a processing unit, memory and an input/output interface, as well as including an operating system and microinstruction code.  The applicant argues that this results in the claims reciting specific operations and limitations for implementing the tracking of communications between users in an electronic workspace using a novel computing platform.  This is not persuasive.  All generic computing devices include a processing unit, memory and input and output interfaces.  As such the claims are not requiring any novel or specific type of computing device.  The claims recite generic structure to an off the shelf computing device.  The examiner notes that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions has not been found by the courts to qualify as a particular machine.
Similar to that argued in Alice, applicant argues that the claims require a novel computing platform due to having a processor, memory and input/output interfaces and that the claims are not reciting a generic type of computer.   The examiner notes that in Alice it was stated:  “As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform specific computerized functions.  Brief for petitioner 53.  But what petitioner characterizes as specific hardware, a “data processing system” with a “communications controller” and “data storage unit” ……is purely functional and generic.  Nearly every computer will include a communication controller and data storage unit capable of performing the basic calculation, storage and transmission functions required by the method claims.  See 717 F. 3d at (1290) (Lourie, J., concurring).  As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers”.  
	The same can be said for the pending claims.  At best the claims are generally linking the use of the method (the abstract idea, the steps identified by the examiner at step 2A) to a particular technological environment, namely the implementation by computers.  This does not represent a novel computing platform.  See MPEP 2106.05(f) and (h).
	The applicant argues that the claimed subject matter cannot be done by a person, because it can only be performed with a computer.  This allegation is not persuasive and is generally arguing the elements that define the abstract idea are done by a computer so the examiner cannot say that people can do what is claimed.  Again, the presence of a computer or other type of processing device in a claim does not preclude a finding that the claim is reciting an abstract idea at step 2A.
	The applicant argues that the claims provide integration at the 2nd prong because the claims recite a computer platform that is used for tracking the connections (interactions, relationships between users).  The applicant argues that the claims recites specific steps (operations) on how to perform the tracking of the connections.  This is not persuasive.  The steps that define the abstract idea are not additional elements that are rendering the abstract idea integrated into a practical application.  The fact that the claims recite a computer platform that comprises a processor, etc., is a link to computer implementation and does not amount to anything more than a high level recitation to generic computing technology.  The applicant also argues that the claimed steps that are performed by the computer platform are improving the operation of the one or more processor via a novel computer platform that is capable of tracking data that represents interactions and relationships between people.  The alleged improvement appears to be circular in nature (platform is improved by using the platform itself to perform the steps such that the platform is novel) and the applicant never actually explains what the alleged improvement is to the processor(s).  The fact that the computer platform is performing the claimed steps does not somehow render the platform itself novel and does not render the claims eligible under 101.  That appears to be what the applicant is arguing.  Simply linking the claimed steps to a computer platform is not sufficient to provide for integration at the 2nd prong, see MPEP 2106.05(f) and (h).  
	The applicant argues that the claims recite significantly more at step 2B, because the claims recite a discrete implementation of an abstract idea that does not preempt all ways to perform the abstract idea.  Applicant also argues that the claims improve the functioning of a computer or other technology or technical field, and transforms a particular article to a different state or thing.  The applicant argues that the claims are tracking connections in an electronic workspace that comprises digital data representative of interactions or relationships between users, where the tracking occurs on a computer platform.  The applicant argues that this is not well understood routine or conventional because it improves the functioning of a computer.  Other than generally alleging that the claimed operations improve the computer platform, there is no argument other than the allegation that because the claims recite a computer platform they render the claims eligible.  Whether or not the steps that define the abstract idea are well understood is not relevant to the 101 inquiry.  The additional elements amount to nothing more than an instruction for one to use a computer, and the novelty or non-obviousness or narrowness of the claimed steps is not indicative of eligibility.  In buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014), the court stated that:
"abstract ideas, no matter how groundbreaking, innovative, or even brilliant, are outside what the statute means by "new and useful process, machine, manufacture, or composition of matter", and reference is made to Myriad by the court for this position.  Also stated in buySAFE is "In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303. The Court in Mayo rejected the contention that the very narrow scope of the natural law at issue was a reason to find patent eligibility, explaining the point with reference to both natural laws and one kind of abstract idea, namely, mathematical concepts.

From SAP AMERICA, INC., Plaintiff-Appellee v. INVESTPIC, LLC:
We affirm. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting. 

When the issue at hand for a claimed invention is that it contains element(s) that instructs one to practice the abstract idea by use of generic computers, where the claimed process does not serve to improve technology or a technical field, the issue of whether or not the claimed steps are well understood is not something that comes into consideration for the 101 analysis.  The applicant is at most alleging that the claim as a whole is not well understood, routine, or conventional; therefore, it should be found eligible.  This is not persuasive because the issue at hand is that the applicant has done nothing more than to generally link the abstrat idea to generic computer implementation.  This does not render the claims eligible and does not provide for significantly more at step 2B, see MPEP 2106.05(f) and (h).  
With respect to the allegation that the claims are transforming something from one state to another, other than making the allegation, there is no reasoned explanation to consider that sets forth what the transformation is and how it occurs.  Also, the examiner notes that the claims are not transforming a physical object or substance from one state to another and the examiner notes that mere transformations of data does not quality as a sufficient transformation to argue for claim eligibility.  See MPEP 2106.05(c).  This argument/allegation is not persuasive.
For claim 2, the applicant argues that presenting a 3-d object on an interface (client device) provides for integration.  The examiner disagrees.  The claimed visualization is part of the abstract idea and the fact that a client device is used to display the visualization to the user is an instruction for one to use a computer and does not render the claim eligible.  Also, as stated above, the claims are not transforming a physical object or substance from one state to another and the examiner notes that mere transformations of data does not quality as a sufficient transformation to argue for claim eligibility.  See MPEP 2106.05(c).  This argument/allegation is not persuasive.

	For new claims 30-32, applicant is referred to the rejection of record where the claims have been addressed.  These claims do not provide for transformation of an article (physical object or substance) from one state to another.  Providing the claimed visualizations does not serve to transform a physical object or substance from one state to another.  See MPEP 2106.05(c).
	No other arguments were presented for consideration.  The 35 USC 101 rejection is being maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687